ORDER
PER CURIAM.
Kevin Lee Brown (Brown) appeals the Judgment of the Circuit Court of Shelby County (Court), the Honorable Gary Wallace presiding. After a bench trial, the Court convicted Brown of Distribution of a Controlled Substance Near a School, Section 195.214 RSMo (2000), and sentenced Brown to ten years in prison. The Court later sentenced Brown to a 120-day drug treatment program, with probation to follow.
On appeal, Brown argues that the Court abused its discretion when it admitted marijuana into evidence without proving that Brown possessed the marijuana. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would serve no jurisprudential purpose. The parties have been provided with a memorandum for them information only, setting forth the reasons for this order. The Judgment is affirmed pursuant to Rule 30.25(b).